DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s amendment filed February 13, 2020 is acknowledged.

Response to Amendment
Claims 1-8 have been canceled.  Claims 9-28 are new.  Claims 9-28 are pending and are provided to be examined upon their merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10580076. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the narrower, patented claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 9-28 are directed to a system, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 9 that represents the claimed (claims 9-26) invention for analysis and is similar to Claim 25.  The Examiner has also identified system Claim 27 that represents the claimed (claims 27 and 28) invention for analysis.  

For claims 9-26: Claim 9 recites the limitations of:
A wearable device for communicating with a remote terminal, comprising: 
an output device;
at least one sensor configured to collect data related to an insured physical property; and 
an onboard processor configured to:
prompt, via the output device, a first instruction to a claim adjuster directing the claim adjuster to collect the data related to the insured physical property using the at least one sensor at a scene of the insured physical property;

instruct the at least one sensor to perform data collection according to the at least one voice command of the claim adjuster;
transmit, via a wireless network, the data collected by the at least one sensor to the remote terminal;
receive, via the wireless network, a second instruction from the remote terminal after transmitting the collected data to the remote terminal; and
output, via the output device, the second instruction received from the remote terminal to the claim adjuster.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (collect data related to insurance).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 25 for similar reasons is abstract.  (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a sensor, onboard processor, output device, remote terminal, and wireless network (Claim 9); storage medium, output device, sensor, onboard processor, i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See paragraph [0016] of using generic technology.  Prompt via the output device a first instruction is just providing instructions at a high level of generality.  Receive a voice command is just an insignificant extra solution activity of receiving data.  Instruct a sensor (e.g. camera) to perform data collection according to a voice command is also at a high level of generality and appears to be just verbal commands to input control a sensor (camera).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent claims 10-24 and 26 further define the abstract idea that is present in their respective independent claims 9 and 25 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 10-24 and 26 are directed to an abstract idea.  Thus, the claims 9-26 are not patent-eligible.

For claims 27 and 28: Claim 27 recites the limitations of:
A wearable communication device for communicating with a remote terminal, comprising:
an output device and an audio input device configured to interact with the user; 
at least one sensor configured to collect data related to an insured physical property; and 
an onboard processor configured to:
receive, via the audio input device, a voice command from the user indicating information to control the at least one sensor;
control the sensor to collect the data related to the insured physical property based on the user’s voice command; and
transmit, via a wireless network, the data collected by the at least one sensor to the remote terminal.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (collect data related to insured property).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See paragraph [0016] of using generic technology.  Receiving a voice command from a user is insignificant extra solution activity of receiving data.  Control the sensor to collect user’s voice command is at a high level of generality. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 27 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent claim 28 further defines the abstract idea that is present in their independent claim 27 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claim  does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claim 28 is directed to an abstract idea.  Thus, the claims 27 and 28 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 has “A wearable device…comprising: an output device; at least one sensor…; an onboard processor” where there is no written description of wearable device comprising only these features.  The disclosure teaches: 1) paragraphs [0010], and [0016] - [0018] where the wearable device in the form of eye glasses or wristwatch; and 2) “adaptation of generic technology” conforming to an eyeglass appearance (para. [0016]).  Claims 25 and 27 have a similar problem.
Claims 10-24, 26, and 28 are further rejected as they depend from their respective independent claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has “A wearable device…comprising: an output device; at least one sensor…; an onboard processor” where it is indefinite as to the wearable device being claimed.  There is no teaching of wearable device comprising only these features.  It is indefinite as to the structure of the wearable device itself being claimed (e.g. how are these components wearable and what is the structure).  For examination purposes this is interpreted as generic technology such as generic computer technology that is somehow wearable.  Claims 25 and 27 have a similar problem.
Claims 10-24, 26, and 28 are further rejected as they depend from their respective independent claims.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9, 11-15, 20, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2009/0265193 to Collins et al. in view of Pub. No. US 2013/0302758 to Wright.
Regarding claim 9
A wearable device for communicating with a remote terminal, comprising: 

Collins et al. teaches:
Fig. 14, ref. 1401 as a wearable device…


    PNG
    media_image1.png
    370
    303
    media_image1.png
    Greyscale


System 1401 with a case worn by user…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

See Wearable Device below.

an output device;

LCD screen (output device)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

at least one sensor configured to collect data related to an insured physical property; and 
{From Applicant’s disclosure on “sensor”…
“…In one embodiment, the user provides voice commands to control the capture of audio, video, and/or images through the device sensors. For example, once the user aims the device camera to achieve the desired composition, he can activate the camera shutter by speaking the command "ok glass, take a picture."…” [0020]
Therefore a camera has a device sensor.}
Camera (sensor)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

Fig. 14, ref. 1405…

    PNG
    media_image2.png
    314
    306
    media_image2.png
    Greyscale


Record video (collect data)…
“Using the video equipment 1401, a claim adjuster who is performing (or directing another person to perform) an inspection, can record video of the inspection. The video can be recorded on the portable hard drive 1402 worn with the unit, or it can be wirelessly transmitted to a computer, or transmitted in real-time to a remote person or company via any manner of data networks including, but not limited to Bluetooth, wi-fi, cellular, or WiMax. Recorded video can be downloaded to a computer using USB, firewire, or Bluetooth. The video clips and/or images can be time stamped, categorized, and/or labeled for later review.” [0060]

For property insurance…
“One type of coverage offered in property insurance is to insure the property against damage. When an event occurs that requires a property damage claim to be filed, the damage must be assessed to make a determination of how much to compensate the policy holder so the damage can be repaired.” [0006]

an onboard processor configured to:

Controller (onboard processor)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

prompt, via the output device, a first instruction to a claim adjuster directing the claim adjuster to collect the data related to the insured physical property using the at least one sensor at a scene of the insured physical property;

Responding to commands or directions (therefore prompt instructions) to a claim adjuster…
“In other embodiments of the invention, the robotic inspection vehicle or device may also be portable video inspection equipment attached to the claim adjuster or to another person or laborer (or trained animal) capable of responding to commands or directions from a remote claim adjuster or other commander….” [0058]

Related to using a camera (at least one sensor)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

See Prompts and Voice Command below.

receive at least one voice command from the claim adjuster to control data collection by the at least one sensor;

Receiving commands for video inspection (data collection)…
“The meaning of the term "remote inspection device" as used herein includes any of the embodiments described herein of the robotic inspection vehicles, devices or systems, video inspection equipment or system, sensors and sensing technology, smart roofs, smart buildings, and the combination of video inspection equipment with a person (or animal) receiving remote commands.” [0152]

See Prompts and Voice Command below.

instruct the at least one sensor to perform data collection according to the at least one voice command of the claim adjuster;

Can record (instruct camera sensor to perform data collection)…
“Using the video equipment 1401, a claim adjuster who is performing (or directing another person to perform) an inspection, can record video of the inspection. The video can be recorded on the portable hard drive 1402 worn with the unit, or it can be wirelessly transmitted to a computer, or transmitted in real-time to a remote person or company via any manner of data networks including, but not limited to Bluetooth, wi-fi, cellular, or WiMax. Recorded video can be downloaded to a computer using USB, firewire, or Bluetooth. The video clips and/or images can be time stamped, categorized, and/or labeled for later review.” [0060]

See Prompts and Voice Command below.

transmit, via a wireless network, the data collected by the at least one sensor to the remote terminal;

Transmitting the video wirelessly to a computer or remote company…
“Using the video equipment 1401, a claim adjuster who is performing (or directing another person to perform) an inspection, can record video of the inspection. The video can be recorded on the portable hard drive 1402 worn with the unit, or it can be wirelessly transmitted to a computer, or transmitted in real-time to a remote person or company via any manner of data networks including, but not Inherent with wirelessly transmit is remote.

receive, via the wireless network, a second instruction from the remote terminal after transmitting the collected data to the remote terminal; and

See Second Instruction below.

output, via the output device, the second instruction received from the remote terminal to the claim adjuster.

See Second Instruction below.

Prompts and Voice Command
Collins et al. teaches commands (directives) and camera (sensor).  They also teach claim adjuster using a camera to collect data.  They do not teach prompts and voice command to control a sensor.

Wright also in the business of commands and camera teaches:

Checklist of things to do (successive prompts), such as take photographs, input text…
“The feedback may provide reassurance and/or guidance to a user. For example, a user may be provided with an important checklist of things to do following an accident or incident. For example, the user may be guided to use a camera (image sensor) on the mobile device to take photographs of the vehicles involved in the incident, including the number plates of those vehicles. The user may be guided to use a text input device on the mobile device to note the name, address, insurance details etc of third parties involved in incident.” [0036]

Provide user with checklist (predetermined order) of things to do (successive prompts), such as take photographs of vehicles… take down names…
“Crash/Collision Management  On detection of a crash (or other driving incident) the Witness application is arranged to take one or more of the following actions: Announce that it has detected an accident (audio/screen prompt) Call the emergency services (with option to cancel)--e.g: Audio/screen prompt: `Witness has detected that you have been involved in a (serious) accident and will call the emergency services. If this is not the case, please cancel within 10 seconds.` Provide reassurance Provide the user with a checklist of things to do: Take photographs of vehicles involved in the incident (inc number plates) Take down name, address, insurance details etc of 3.sup.rd parties involved in incident Communicate to the insurance company that an incident has been detected (e.g. low bandwidth data or text message) [0153] Protect the high quality recorded data so it is not overwritten [0154] If appropriate--or in response to a request from a communication to the phone from the insurance company--transmit all or selected portions of the recorded data associated with the incident. N.B. Use of the communication channels is controlled by the Witness application to prioritise essential communications such as calls to the emergency services. Note that data transmission from the mobile telephone to the insurance company may be automatic (for example, triggered by a detected incident) or manual (for example, in response to a request from the insurance company).” [0144] – [0156]  Inherent with a checklist is a successive order of things to do.

Hands-free mode is well known in the art…
“Preferably, the executed application controls the mobile device to manage voice-calls incoming to the mobile device during a driving period. For example, said voice-call management may comprise temporarily disabling and/or diverting voice-calls incoming to the mobile device during a driving period. Advantageously, this safety feature discourages users from making or receiving phone calls whilst driving. It will be appreciated that a driver is less able to control a vehicle effectively whilst also manipulating a mobile device, and in many countries doing so is illegal. However, the provision of a `hands-free` mode or accessory--as are well known in the art--may obviate the need for a user to manipulate the mobile device. Accordingly, the executed application may be arranged to control the mobile device to selectively disable and/or divert voice-calls incoming to the mobile device during a driving period, in dependence on the detection of a hands-free accessory or hands-free mode enabled on the mobile device.” [0016]

Hands-free mode enables voice-activated commands…
“Furthermore, the executed application may be arranged to control the mobile device to enable a hands-free mode of operation on detection of a driving period. For example, the enabled hands-free mode of operation may comprise enabling voice-activated commands. In light of this, it is preferred that the adapter is configured to hold the mobile device in a way that facilitates reception of voice commands from the user. In particular, the mobile device may be held in a position relative to the user to permit clear reception of the users voice. Typically, this position is about the dashboard in a vehicle such as car or van. Furthermore, the adapter is configured with an opening through which an audio sensor of the mobile device is able to receive the user's voice.” [0017]

Camera captures an image…
Preferably, the mobile telephone comprises a camera arranged to enable image capture, and preferably arranged to enable a sequence of images to be captured taken in temporal succession. In other words, in preferred embodiments the mobile telephone comprises a camera configured to enable video footage of a sequence of events to be captured.” [0088]

“Photos 220 
This option enables the camera to allow a user to capture images associated with an incident.” [0217]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Collins et al. use prompts and voice commands as taught by Wright since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the benefits of a checklist, which would prevent missing important questions, and the benefits of using hands-free operations.  Collins benefits as they also provide instructions and use a wearable device to free up their hands for insurance inspection analysis.

Second Instruction 
The combined references teach instructions.  They do not teach second instructions. 

Wright also in the business of instructions:

Example of feedback (second instruction) and notifying (outputting instruction) to user…
“The action taken may comprise providing feedback to a user to indicate that an event has been detected. Preferably, the mobile device is configured to receive a user interaction to confirm or deny whether the detected event has actually occurred following said feedback. Advantageously, such user feedback can be used to modify event indication models thereby to refine the effectiveness of the event detector. The mobile device may comprise a speaker. Accordingly, such feedback may be provided via an audio prompt. The mobile device may comprise a display screen. Accordingly, such feedback may be provided via a visual prompt. The feedback may comprise notifying a user that a further action has been scheduled, and will be taken within a predetermined period. For example, the feedback may indicate to a user that an event such as a serious crash has been detected, and so the next action to be taken will be to contact emergency services within 10 seconds. Preferably, the feedback includes a prompt to receive a user input. For example, the prompt may be arranged to receive a user input to cancel a subsequently scheduled action. Advantageously, this prevents actions being taken needlessly as a result of an incorrect determination of an event.” [0035]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references feedback (second instructions) as taught by Wright since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wright who teaches the benefits of feedback and providing users with further action should it be needed, such as providing emergency services.

	Wearable device
The combined references teach wearable device.  They do not explicitly teach the camera attached to the wearable device other than the helmet.  However one of ordinary skill in the art would recognize that the camera could be attached to anything wearable including the strap in Fig. 14.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that a camera could be mounted on various items.  This would have been known work in the field of endeavor prompting variations of it in the same field based on the need to have a wearable device when doing property inspections as taught by Collins et al. 

Regarding claim 11
The device of claim 9, wherein the at least one sensor includes at least one of a digital camera, an audio command receiver, a clock, a thermometer, a humidity sensor, a barometer, an altitude sensor, and a geolocation sensor.

Collins et al. teaches:
Microphone (audio command receiver)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other 

Regarding claim 12
The device of claim 9, wherein the collected data includes at least one of video data, image data, audio data, environmental data, and geolocation data.

Collins et al. teaches:
Video… 
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

Regarding claim 13
The device of claim 9, wherein the insured physical property includes at least one of a vehicle and a home.

Collins et al. teaches:

A house and vehicles…
“Referring to FIG. 17, the invention may also be used for performing insurance inspections inside a property. The inside of the building or premises are typically inspected for hazards, such as slip, trip and fall exposures, as well as fire, chemical, gas, water and/or electrical hazards and the safety, monitoring and prevention systems associated therewith. In particular, the invention may be used to capture images and/or measurements (from sensors) inside a building, structure, facility or premises (e.g., a house, store/shop/outlet, market, factory, warehouse, hospital, convalescent home/assisted living facility, school, library, parking garage/facility, restaurant/bar, theatre, bowling alley/facility, office building, restroom/bathroom facility, shopping mall, sports stadium/arena, fitness center, gas station/garage, airport, train/bus station, or the like) or in moving vehicles or structures (e.g., a mobile home/recreational vehicle (RV), boat, cruise ship, bus, train, airplane, spacecraft, space station, submarine, trailer, helicopter, gondola, or the like), to detect hazardous or dangerous situations such as roof leaks, electrical problems, plumbing problems, or unsafe situations of any kind, such as broken or missing railings, wet or uneven floors, burned out lighting, unmaintained sprinkler systems, debris or items on floor, or to detect any other information usable for insurance purposes. The invention could be either fully automated, partially automated, or under the control of a person while performing this task.” [0127]

Regarding claim 14


one or more local vendors to be output to the claim adjuster; and 
a subsequent action to be taken by the claim adjuster.

Collins et al. teaches:
Example of unskilled remote inspection and then use of local skilled adjuster (subsequent action)…
“FIGS. 10, 15 and 16 describe a process for using a local (on-site) unskilled laborer 1506 with inspection robots or inspection equipment and remote skilled adjusters 1504 in communication therewith to perform a remote controlled inspection by a person (laborer) 1506 in response to a property damage claim. In FIG. 15, people shown to the right of the line 1501 are located local to the loss site and to the left of the line 1501 are located remote from the loss site. The process starts at a step 1002 when an insured reports a notice of loss (or claim) to the insurance company (or a vendor thereof), for example, through the phone, mail, or electronically over the internet, including basic claim (or loss) information and the location of the claim (loss site). Next, step 1004 determines whether the loss is appropriate to use an unskilled remote inspection. If yes, a step 1006 performs an unskilled remote inspection (described further in FIG. 11A). When the inspection in completed a step 1008 determines whether the unskilled remote inspection was successful, i.e., whether the information collected is sufficient to avoid use of a local skilled adjuster 1508. It should be understood that even when the data collected results in sending a local skilled adjuster, the unskilled remote inspection has still provided value to the overall process by providing certainty of the need for a skilled adjuster 1508 to travel to the site. If the result of step 1008 is no, or if the result from step 1004 is no, the insurance company (or scheduler or dispatcher), sends a skilled local adjuster 1508 to the claim site and the local adjuster 1508 performs the inspection at step 1010. When step 1010 is complete or if the result of step 1008 is yes (the unskilled remote inspection was successful) at step 1012, the remote claim adjuster 1504 submits a report and cost estimate to insurance company claim processing for payment to the insured.” [0087]

Regarding claim 15
The device of claim 9, wherein the onboard processor implements a sequentially driven algorithm configured to output a plurality of successive instructions to the claim adjuster in a predetermined order.

The combined references teach checklist (sequentially driving algorithm in a predetermined order).

Regarding claim 20
The device of claim 9, wherein the remote terminal monitors location and action of the claim adjuster based on the collected data.

Collins et al. teaches:
Inspect (monitor) properties remotely…
“By mounting the video camera 1405 in one of the ways described herein, the user's hands are free to perform other tasks during the inspection. Further, a remotely-located claim adjuster can get the exact same view that the operator of the system 1401 has, making it easier to direct the operator. In such an arrangement, a single claim adjuster could simultaneously inspect multiple properties located great distances from each other as well as from the adjuster's office by utilizing a network of operators who are equipped with this system or any similar system.” [0062]

Collins teaches operator can also be claim adjuster.
“Using the video equipment 1401, a claim adjuster who is performing (or directing another person to perform) an inspection, can record video of the inspection…” [0060]

Regarding claim 21
The device of claim 9, wherein the collected data relates to damage to the insured physical property and cause of the damage.

Collins et al. teaches:
For property insurance…
“One type of coverage offered in property insurance is to insure the property against damage. When an event occurs that requires a property damage claim to be filed, the damage must be assessed to make a determination of how much to compensate the policy holder so the damage can be repaired.” [0006]

Regarding claim 23
The device of claim 9, wherein the onboard processor is configured to transmit in real time, via the wireless network, video or audio communication between the claim adjuster and the remote terminal.

Collins et al. teaches:
Wirelessly transmit in real-time to remote computer by a claim adjuster video…
“Using the video equipment 1401, a claim adjuster who is performing (or directing another person to perform) an inspection, can record video of the inspection. The video can be recorded on the portable hard drive 1402 worn with the unit, or it can be wirelessly transmitted to a computer, or transmitted in real-time to a remote person or company via any manner of data networks including, but not limited to Bluetooth, wi-fi, cellular, or WiMax. Recorded video can be downloaded to a computer using USB, firewire, or Bluetooth. The video clips and/or images can be time stamped, categorized, and/or labeled for later review.” [0060]

Regarding claim 24
The device of claim 9, wherein the output device includes at least one of an interactive display screen and an audio output.

Collins et al. teaches:
LCD screen (output device)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

Responding to commands or directions (therefore audio output)…
“In other embodiments of the invention, the robotic inspection vehicle or device may also be portable video inspection equipment attached to the claim adjuster or to another person or laborer (or trained animal) capable of responding to commands or directions from a remote claim adjuster or other commander….” [0058]  Inherent with responding to commands or directions is some type of audio output.

Regarding claim 25
A wearable device, comprising:

Collins et al. teaches:
Fig. 14, ref. 1401 as a wearable device…


    PNG
    media_image1.png
    370
    303
    media_image1.png
    Greyscale


See Wearable Device below.
a non-transitory storage medium configured to store a plurality of successive prompts to be provided to a user in a predetermined order;

Hard drive (storage medium)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

See Prompts and Voice Command below.

an output device;

LCD screen (output device)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

at least one sensor configured to collect data related to an insured physical property;

{From Applicant’s disclosure on “sensor”…
“…In one embodiment, the user provides voice commands to control the capture of audio, video, and/or images through the device sensors. For example, once the user aims the device camera to achieve the desired composition, he can activate the camera shutter by speaking the command "ok glass, take a picture."…” [0020]
Therefore a camera has a sensor.}

Microphone (input device) and LCD screen (output device)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example  [0059]

and an onboard processor configured to:

Controller (onboard processor)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

output, via the output device, the plurality of successive prompts to the user in the predetermined order, directing the user to take actions pursuant to the successive prompts, the actions including collecting the data related to the insured physical property using the at least one sensor at a scene of the insured physical property based on the predetermined order of the successive prompts;

See Prompts and Voice Command below.

receiving a plurality of voice commands from the user to control data collection by the at least one sensor; and

See Prompts and Voice Command below.

transmit, via a wireless network, the collected data by the at least one sensor to a remote terminal to analyze an insurance claim of the insured physical property based on the collected data.
[No Patentable Weight is given to intended use language of “to analyze an insurance claim…” as the claim is never analyzed.]

Transmitting the video wirelessly to a computer or remote company…
“Using the video equipment 1401, a claim adjuster who is performing (or directing another person to perform) an inspection, can record video of the inspection. The video can be recorded on the portable hard drive 1402 worn with the unit, or it can be wirelessly transmitted to a computer, or transmitted in real-time to a remote person or company via any manner of data networks including, but not limited to Bluetooth, wi-fi, cellular, or WiMax. Recorded video can be downloaded to a computer using USB, firewire, or Bluetooth. The video clips and/or images can be time stamped, categorized, and/or labeled for later review.” [0060]  Inherent with wirelessly transmit is remote.

Prompts and Voice Command
Collins et al. teaches commands (directives) and camera.  They do not teach successive prompts and voice command to control a sensor.

Wright also in the business of commands and camera teaches:
Checklist of things to do (successive prompts), such as take photographs, input text…
“The feedback may provide reassurance and/or guidance to a user. For example, a user may be provided with an important checklist of things to do following an accident or incident. For example, the user may be guided to use a camera (image sensor) on the mobile device to take photographs of the vehicles involved in the incident, including the number plates of those vehicles. The user may be guided to use a text input device on the mobile device to note the name, address, insurance details etc of third parties involved in incident.” [0036]

Provide user with checklist (predetermined order) of things to do (successive prompts), such as take photographs of vehicles… take down names…
“Crash/Collision Management  On detection of a crash (or other driving incident) the Witness application is arranged to take one or more of the following actions: Announce that it has detected an accident (audio/screen prompt) Call the emergency services (with option to cancel)--e.g: Audio/screen prompt: `Witness has detected that you have been involved in a (serious) accident and will call the emergency services. If this is not the case, please cancel within 10 seconds.` Provide reassurance Provide the user with a checklist of things to do: Take photographs of vehicles involved in the incident (inc number plates) Take down name, address, insurance details etc of 3.sup.rd parties involved in incident Communicate to the insurance company that an incident has been detected (e.g. low bandwidth data or text message) [0153] Protect the high quality recorded data so it is not overwritten [0154] If appropriate--or in response to a request from a communication to the phone from the insurance company--transmit all or selected portions of the recorded data associated with the incident. N.B. Use of the communication channels is controlled by the Witness application to prioritise essential communications such as calls to the emergency services. Note that data transmission from the mobile telephone to the insurance company may be automatic (for example, triggered by a detected incident) or manual (for example, in response to a request from the insurance company).” [0144] – [0156]  Inherent with a checklist is a successive order of things to do.

Hands-free mode is well known in the art…
“Preferably, the executed application controls the mobile device to manage voice-calls incoming to the mobile device during a driving period. For example, said voice-call management may comprise temporarily the provision of a `hands-free` mode or accessory--as are well known in the art--may obviate the need for a user to manipulate the mobile device. Accordingly, the executed application may be arranged to control the mobile device to selectively disable and/or divert voice-calls incoming to the mobile device during a driving period, in dependence on the detection of a hands-free accessory or hands-free mode enabled on the mobile device.” [0016]

Hands-free mode enables voice-activated commands…
“Furthermore, the executed application may be arranged to control the mobile device to enable a hands-free mode of operation on detection of a driving period. For example, the enabled hands-free mode of operation may comprise enabling voice-activated commands. In light of this, it is preferred that the adapter is configured to hold the mobile device in a way that facilitates reception of voice commands from the user. In particular, the mobile device may be held in a position relative to the user to permit clear reception of the users voice. Typically, this position is about the dashboard in a vehicle such as car or van. Furthermore, the adapter is configured with an opening through which an audio sensor of the mobile device is able to receive the user's voice.” [0017]

Camera captures an image…
“In preferred embodiments the mobile telecommunications device relates to a mobile telephone having native processing functionality, and preferably relates to a smartphone. Preferably, the mobile telephone comprises a camera arranged to enable image capture, and preferably arranged to enable a sequence of images to be captured taken in temporal succession. In other words, in preferred embodiments the mobile telephone comprises a camera configured to enable video footage of a sequence of events to be captured.” [0088]

“The Accident Management Screen 212 can be invoked by the user selecting the accident management button 90 on the Main Menu, or can be automatically switched to after the Witness application has detected that there has been an incident (e.g. via G-forces exceeding a threshold level). Similarly, data can automatically be permanently stored as "Kept" and/or sent if high G-forces are detected.” [0213]

“Photos 220 
This option enables the camera to allow a user to capture images associated with an incident.” [0217]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Collins et al. use prompts and voice commands as taught by Wright since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wright who teaches the benefits of a checklist, which would prevent missing important questions, and the benefits of using hands-free operations.  Collins benefits as they also provide instructions and use a wearable device to free up their hands for insurance analysis.

Second Instruction 
The combined references teach instructions.  They do not teach second instructions. 

Wright also in the business of instructions:

Example of feedback (second instruction) and notifying (outputting instruction) to user…
“The action taken may comprise providing feedback to a user to indicate that an event has been detected. Preferably, the mobile device is configured to receive a user interaction to confirm or deny whether the detected event has actually occurred following said feedback. Advantageously, such user feedback can be used to modify event indication models thereby to refine the effectiveness of the event detector. The mobile device may comprise a speaker. Accordingly, such feedback may be provided via an audio prompt. The mobile device may comprise a display screen. Accordingly, such feedback may be provided via a visual prompt. The feedback may comprise notifying a user that a further action has been scheduled, and will be taken within a predetermined period. For example, the feedback may indicate to a user that an event such as a serious crash has been detected, and so the next action to be taken will be to contact emergency services within 10 seconds. Preferably, the feedback includes a prompt to receive a user input. For example, the prompt may be arranged to receive a user input to cancel a subsequently scheduled action. Advantageously, this prevents actions being taken needlessly as a result of an incorrect determination of an event.” [0035]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references feedback (second instructions) as taught by Wright since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wright who teaches the benefits of feedback and providing users with further action should it be needed, such as providing emergency services.

Wearable device
The combined references teach wearable device.  They do not explicitly teach the camera attached to the wearable device other than the helmet.  However one of ordinary skill in the art would recognize that the camera could be attached to anything wearable including the strap in Fig. 14.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that a camera could be mounted on various items.  This would have been known work in the field of endeavor prompting variations of it in the same field based on the need to have a wearable device when doing property inspections as taught by Collins et al. 

Regarding claim 26
The device of claim 25, wherein the collected data includes at least one of video data, image data, audio data, environmental data, and geolocation data.

Collins et al. teaches:
Video …
“Using the video equipment 1401, a claim adjuster who is performing (or directing another person to perform) an inspection, can record video of the inspection. The video can be recorded on the portable hard drive 1402 worn with the unit, or it can be wirelessly transmitted to a computer, or transmitted in real-time to a remote person or company via any manner of data networks including, but not limited to Bluetooth, wi-fi, cellular, or WiMax. Recorded video can be downloaded to a computer using USB, firewire, or Bluetooth. The video clips and/or images can be time stamped, categorized, and/or labeled for later review.” [0060]  Inherent with wirelessly transmit is remote.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (10) above in further view of Pub. No. US 2013/0044042 to Olsson et al.
Regarding claim 10
The device of claim 9, wherein the wearable device is in the form of at least 
one of eyeglasses and a wristwatch.

Collins et al. teaches:
Camera (wearable device) mounted to glasses….
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]
The combined references teach a wearable device.  They also teach glasses.  They to not teach the wearable device in the form of eyeglasses.  
Olsson et al. also in the business of wearable devices teaches:
“The input of the device can be a touch-sensitive input device that is affixed to the frame such as by mounting on the arm of the frame. The touch-sensitive input can include a touch surface having a texture thereon. Further, the touch-sensitive input can include multiple touch surfaces. Additionally or alternatively, the input device can include a motion sensor configured to detect a motion of the device that corresponds to the input. The device can further include a camera affixed to the frame and facing in a direction opposite the first arm and generally perpendicular to the brow portion.” [0008]
System 100 (glasses)…
“The system 100 may also include an on-board computing system 118, a video camera 120, a sensor 122, and a finger-operable touch pad 124. The on-board computing system 118 is shown to be positioned on the extending side-arm 114 of the head-mounted device 102; however, the on-board computing system 118 may be provided on other parts of the head-mounted device 102 or may be positioned remote from the head-mounted device 102 (e.g., the on-board computing system 118 could be wire- or wirelessly-connected to the head-mounted device 102). The on-board computing system 118 may include a processor and memory, for example. The on-board computing system 118 may be configured to receive and analyze data from the video camera 120 and the finger-operable touch pad 124 (and possibly from other sensory devices, user interfaces, or both) and generate images for output by the lens elements 110 and 112.” [0028]
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the glasses as taught by Olsson et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teach a wearable device and a camera that can be mounted to glasses.  The combined references benefit by integrating the various components into glasses as an alternative wearable device.


Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (10) above in further view of Pub. No. US 2014/0067433 to Hargrove.
Regarding claim 16
The device of claim 9, wherein the onboard processor is configured to output a plurality of upcoming appointments to the claim adjuster, the appointments being associated with insurance claims of a plurality of insured physical properties.

The combined references teach claim adjuster.  They do not teach appointments.

Hargrove also in the business of claim adjuster teaches:
Appointments associated with insurance claims that have been imported (therefore able to be output by onboard processor)…
“After the labels have been created, the system will automatically prompt the user at step 207 to select the repair option required for the specific type of damage to the property. This is the first step in the documentation of the activity. The repair option selected is then stored to a file at step 208 for later use in generating reports and estimates. In another embodiment, the information is instead prepared to be imported into another program, such as a claims estimating platform, or another portion of the same program. The user may select some or all of the information to be directly imported, and if necessary, the information is formatted or made compatible with an other program. Once the repair option has been selected and stored, the user is then prompted at step 209 to input any additional information needed for the claims adjustment process that has not already been entered or saved to file. Prompts to the user could include additional damaged items, location information, other repair recommendations, insured's gender, insured's name, contractor's name and number, date and time of appointments, and other information needed to complete the claims adjustment process. In one embodiment, at step 210 scheduling documentation and organization information may be automatically updated using the information entered and saved in the prior step. However, this documentation is normally input during the initial customer contact while creating an activity report.” [0043]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references appointments as taught by Hargrove since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Hargrove and the need to schedule appointments for claims.  The combined references benefit financially by timely interaction between parties from using appointments.  

Regarding claim 17
The device of claim 16, wherein the onboard processor is configured to prioritize the upcoming appointments according to at least one of time of submission of the insurance claims, amount of travel time to the insured physical properties, and distances to the insured physical properties.

Collins et al. teaches:
“…It is typical to send an adjuster that is local to the property to minimize costs and time. Next, at step 108, the local claim adjuster travels to the property, performs a physical inspection of the damage using his senses, such as sight, touch/feel, smell, or any other sense needed to assess the damage to the property (step 110)…” [0039]

Schedule based on travel time…
“The laborers 1506 travel to the each loss site, get prepared to do an inspection, and wait for an adjuster 1504 to become available to do the inspection. The scheduler 1502 described in FIGS. 11A, 15 and 16 is optional but may be used to maximize the efficiency of the time of all parties involved including the remote adjusters 1504 and the on-site laborers 1506.” [0095]

Regarding claim 18
The device of claim 17, wherein the first instruction includes at least one of:
an instruction asking the claim adjuster to collect audio, image or video data related to the insured physical property;

Collins et al. teaches:
Directing (instruction) to record a video…
“Using the video equipment 1401, a claim adjuster who is performing (or directing another person to perform) an inspection, can record video of the inspection…” [0060]

an instruction asking the claim adjuster to verbalize one or more statements to a policy holder of the insured physical property;

an instruction asking the claim adjuster to capture a video or audio interview of a witness of the insured physical property; and

an instruction asking the claim adjuster to position the device at the insured physical property or a related environmental object.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (12) above in further view of Pub. No. US 2005/0147949 to Wilson.
Regarding claim 19
The device of claim 18, wherein the one or more verbalized statements include at least one of:
one or more questions to identify the policy holder, gain relevant information about an accident of the insured physical property, and ascertain a mental state of an operator of the insured physical property at the time of the accident; and

The combined references teach accidents.  They also teach collecting name and information about an accident.  However, they do no teach mental state.

Wilson also in the business of accidents teaches:
“One aspect of the invention is broadly defined as a method of A method of reducing the frequency of industrial accidents comprising the steps of: determining the mental state of an individual at the time of an accident or close call; classifying the cause of the accident as being due to the individual being in one of four hazardous mental states; identifying the state-to-error risk pattern; and teaching the individual to effect critical error reduction techniques, to avoid future occurrences of accidents.” [0039]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references mental state as taught by Wilson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references and their goal of providing assurance to customers and determining their mental state allows them to provide appropriate assistance.


[No Patentable Weight is given to intended use language of “to remind the policy holder’s rights…” as remind never happens.]

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (10) above in further view of Pub. No. US 2014/0114691 to Pearce.
Regarding claim 22
The device of claim 9, wherein the onboard processor is configured to make a scenario assessment and develop a line of questions for the claim adjuster directed to circumstances associated with the insured physical property.

The combined references teach accident.  They also teach onboard processor.  They do not teach develop a line of questions.

Pearce also in the business of accident teaches:
Example of line of questions based on an accident (scenario assessment)…
“Still referring to FIG. 4P, the user next is presented with a "yes/no" button pair 284 and a question asking whether or not medical assistance was provided to anyone in the car driven by the driver at issue. Referring to FIG. 4Q, if the user selects the "yes" button 284, then a data entry block 286 is displayed along with a prompt requesting that the user list the assistance that was administered. As is also shown in FIG. 4Q, a pop-up menu 288 may appear providing a list of medical assistance options which the user can select from instead of manually entering the information into data entry block 288. An additional data entry block (not shown) may be provided where additional details regarding the medical assistance that was administered may be entered. This may complete data entry for the driver at issue, and the user is asked whether there are any additional drivers involved in the incident. If there are, the above data collection steps are repeated for each additional driver. Once the data for all drivers involved in the accident have been entered, the data collection is completed.” [0073]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to develop a line of questions as taught by Pearce since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Pearce and the time  benefits of only asking relevant questions. 

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2009/0265193 to Collins et al. in view of Patent No. US 6526335 to Treyz et al.
Regarding claim 27
A wearable communication device for communicating with a remote terminal, comprising:

Collins et al. teaches:
Fig. 14, ref. 1401 as a wearable device…


    PNG
    media_image1.png
    370
    303
    media_image1.png
    Greyscale


Worn by user…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

	See Wearable Device below.

an output device and an audio input device configured to interact with the user; 

Microphone (input device) and LCD screen (output device)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

at least one sensor configured to collect data related to an insured physical property; and 

{From Applicant’s disclosure on “sensor”…
“…In one embodiment, the user provides voice commands to control the capture of audio, video, and/or images through the device sensors. For example, once the user aims the device camera to achieve the desired composition, he can activate the camera shutter by speaking the command "ok glass, take a picture."…” [0020]
Therefore a camera has a sensor.}

Camera (sensor)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

an onboard processor configured to:

Controller (onboard processor)…
“The system 1401 may have a case 1402 which is worn by the user that may include a battery pack and a direct-to-digital video recorder and/or hard drive. The system 1401 also includes a microphone 1403, a high resolution mini-camera 1405, and an LCD screen/controller pad 1404. The camera 1405 may be mounted to a helmet, hard hat, headband, glasses, jacket, pants, shoes or other apparel or body parts or may be hand held. FIG. 14 also shows an example of the camera 1405 attached to a helmet 1412 to be worn by an inspector.” [0059]

receive, via the audio input device, a voice command from the user indicating information to control the at least one sensor;

See Voice Command below.

control the sensor to collect the data related to the insured physical property based on the user’s voice command; and

See Voice Command below.

transmit, via a wireless network, the data collected by the at least one sensor to the remote terminal.

Transmitting the video wirelessly to a computer or remote company…
“Using the video equipment 1401, a claim adjuster who is performing (or directing another person to perform) an inspection, can record video of the inspection. The video can be recorded on the portable hard drive 1402 worn with the unit, or it can be wirelessly transmitted to a computer, or transmitted in real-time to a remote person or company via any manner of data networks including, but not limited to Bluetooth, wi-fi, cellular, or WiMax. Recorded video can be downloaded to a computer using USB, firewire, or Bluetooth. The video clips and/or images can be time stamped, categorized, and/or labeled for later review.” [0060]  Inherent with wirelessly transmit is remote.

Voice Command
Collins et al. teaches camera and microphone for audio input. They also teach receiving commands.  They do not teach voice command to control a sensor.

Treyz et al. also in the business of camera and audio input teaches:

Vocal command “capture image” to capture an image…
“Digital camera 170 may also be manually activated. For example, the user may issue a vocal command such as "capture image" to automobile personal computer 14 that directs automobile personal computer 14 to direct digital camera 170 to capture an image. If desired, a video camera may be used. Digital images may be captured from the video camera by automobile personal computer 14 (e.g., digital images may be captured in memory in automobile personal computer 14). Another approach is for digital camera 170 to initiate image capture and to pass the captured image to automobile personal computer.” (col. 78, lines 25-36)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Collins et al. the ability to use vocal command to control a sensor as taught by Treyz et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Collins et al. who needs to perform hands-free operations.  Using voice commands to take photographs provides allows for performing other insurance.

Wearable device
The combined references teach wearable device.  They do not explicitly teach the camera attached to the wearable device other than the helmet.  However one of ordinary skill in the art would recognize that the camera could be attached to anything wearable including the strap in Fig. 14.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that a camera could be mounted on various items.  This would have been known work in the field of endeavor prompting variations of it in the same field based on the need to have a wearable device when doing property inspections as taught by Collins et al. 

Regarding claim 28
The device of claim 27, wherein the collected data includes at least one of video data, image data, audio data, environmental data, and geolocation data.

Collins et al. teaches:
Video …
“Using the video equipment 1401, a claim adjuster who is performing (or directing another person to perform) an inspection, can record video of the inspection. The video can be recorded on the portable hard drive 1402 worn with the unit, or it can be wirelessly transmitted to a computer, or transmitted in real-time to a remote person or company via any manner of data networks including, but not limited to Bluetooth, wi-fi, cellular, or WiMax. Recorded video can be downloaded to a computer using USB, firewire, or Bluetooth. The video clips and/or images can be time stamped, categorized, and/or labeled for later review.” [0060]  Inherent with wirelessly transmit is remote.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least voice control of a sensor:
Pub. No.: US 20130204645 A1; US 20140354402 A1; US 20200105082 A1; US 20200258161 A1 

The following prior art teaches at least prompting with sequential questions:
Pub. No. US 20100049552 A1
The following prior art teaches at least transmitting data to a remote terminal:
Pub. No.:  US 20090106052 A1; US 20130204645 A1; US 20200105082 A1; US 20200258161 A1
Patent No.: US 10546441 B2; US 6711474 B1
The following prior art teaches at least camera and accident:
Pub. No.: US 20090106052 A1; US 20100174564 A1; US 20110077028 A1; US 20130204645 A1; US 20200258161 A1 
Patent No.: US 9311271 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH BARTLEY/Primary Examiner, Art Unit 3693